As filed with the Securities and Exchange Commission on March8, 2013 Registration No.333- UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM S-8 REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 SCHAWK, INC. (Exact Name of Registrant as Specified in Its Charter) Delaware 66-0323724 (State or Other Jurisdiction of Incorporation) (I.R.S. Employer Identification No.) 1695 South River Road Des Plaines, Illinois 60018 (Address of Principal Executive Office) Schawk, Inc. 2006 Long-term Incentive Plan, as amended (Full Title of the Plan) David A. Schawk Schawk, Inc. 1695 South River Road Des Plaines, Illinois 60018 (Name and Address of Agent For Service) (847) 827-9494 (Telephone Number, Including Area Code, of Agent For Service) With a copy to: John T. McEnroe, Esq. Vedder Price P.C. 222 North LaSalle Street Chicago, Illinois 60601 (312) 609-7500 CALCULATION OF REGISTRATION FEE Title Of Each Class of Securities To Be Registered Amount To Be Registered(1) Proposed Maximum Offering Price Per Share(2) Proposed Maximum Aggregate Offering Price(2) Amount of Registration Fee Class A Common Stock, par value $0.008 per share Together with an indeterminate number of additional shares that may be necessary to adjust the number of shares reserved for issuance pursuant to the 2006 Long-term Incentive Plan as a result of any future stock split, stock dividend or similar adjustment of the outstanding Common Stock of Schawk, Inc. pursuant to Rule 416(a). Estimated solely for the purpose of calculating the registration fee pursuant to Rule 457(h)(1) under the Securities Act of 1933, as amended, based upon the average of the high and low sales prices for the Common Stock reported on the New York Stock Exchange of $11.08 and $10.75 on March4, 2013. Explanatory Note This Registration Statement relates to the registration of an additional 1,200,000 shares of common stock, $0.008 par value per share, of Schawk, Inc., a Delaware corporation, (the“Company” or the “Registrant”) to be offered from time to time pursuant to the Schawk, Inc. 2006 Long-term Incentive Plan, as amended (the “Plan”).The increase in the number of shares authorized to be issued under the Plan was approved by the Registrant’s stockholders on May 16, 2012.Pursuant to the Registration Statement on Form S-8 (File No. 333-143811) filed by the Registrant on June 15, 2007, the Registrant most recently registered 2,000,000 shares of common stock with respect to the Plan.The contents of that Registration Statement (File No. 333-143811) are incorporated herein by reference pursuant to General Instruction E to FormS-8. PART I INFORMATION REQUIRED IN THE SECTION10(A) PROSPECTUS The documents containing the information required by this Part I will be sent or given to those persons who participate in the Plans, all of whom are employees or directors of the Registrant or its subsidiaries.Such documents are not required to be filed with the Securities and Exchange Commission as a part of this Registration Statement or as an Exhibit. PARTII INFORMATION REQUIRED IN THE REGISTRATION STATEMENT Item 3. Incorporation of Documents by Reference. The following documents filed bythe Company with the Commission are incorporated by reference into this Registration Statement: · Annual Report on Form 10-K for the year ended December31, 2012, filed with the Commission on March7, 2013 (file no. 001-09335); · Current Report on Form 8-K filed with the Commission on March5, 2013 (file no. 001-09335); and · the description of the Registrant’s Common Stock contained in its Registration Statement on Form 8-A, dated November21, 1986 (file no. 001-09335). All other documents subsequently filed by the Company pursuant to Sections13(a), 13(c), 14 and 15(d) of the Securities Exchange Act of 1934, as amended (the “Exchange Act”) prior to the filing of a post-effective amendment indicating that all securities offered under this Registration Statement have been sold, or deregistering all securities then remaining unsold, are also incorporated by reference and shall be a part hereof from the date of filing of such documents.Any statement contained in a document incorporated or deemed to be incorporated by reference herein shall be deemed to be modified or superceded for purposes of this Registration Statement to the extent that a statement contained herein or in any subsequently filed document which also is or is deemed to be incorporated by reference herein modifies or supercedes such statement.Any such statement so modified or superceded shall not be deemed, except as so modified or superceded, to constitute a part of this Registration Statement. Item 4. Description of Securities. Not applicable. Item 5. Interests of Named Experts and Counsel. Not applicable. Item 6. Indemnification of Directors and Officers. The Company’s Certificate of Incorporation, as amended, provides that the Company shall, to the fullest extent permitted by Section145 of the Delaware General Corporation Law (“DGCL”), indemnify all persons whom it may indemnify under Delaware law. Section145 of the Delaware General Corporation Law permits a corporation, under specified circumstances, to indemnify its directors, officers, employees or agents against expenses (including attorneys’ fees), judgments, fines and amounts paid in settlements actually and unreasonably incurred by them in connection with any action, suit or proceeding brought by third parties by reason of the fact that they were or are directors, officers, employees or agents of the corporation, if such directors, officers, employees or agents acted in good faith and in a manner they reasonably believed to be in or not opposed to the best interest of the corporation and, with respect to any criminal action or proceeding, had no reason to believe their conduct was unlawful.In a derivative action, e.g., one by or in the right of the corporation, indemnification may be made only for expenses (including attorneys’ fees) actually and reasonably incurred by directors, officers, employees or agents in connection with the defense or settlement of an action or suit, and only with respect to a matter as to which they shall have acted in good faith and in a manner they reasonably believed to be in or not opposed to the best interests of the corporation, except that no indemnification shall be made if such person shall have been adjudicatedliable to the corporation, unless and only to the extent that the court in which the action or suit was brought shall determine upon application that the defendant directors, officers, employees or agents are fairly and reasonably entitled to indemnity for such expenses despite such adjudication of liability. In addition, Section102(b)(7) of the DGCL permits corporations to limit directors’ monetary liability for breach of fiduciary duty except in certain circumstances.The Company’s Certificate of Incorporation also provides that, to the fullest extent permitted by the DGCL, no director shall be personally liable to the Company or its stockholders for monetary damages resulting from breaches of their fiduciary duty as directors. The Company maintains a directors and officers liability insurance policy that insures the Company’s directors and officers in excess of $10 million against liability that they may incur as a result of actions taken in such capacity. Item 7. Exemption from Registration Claimed. Not applicable. 2 Item 8. Exhibits. Exhibit Number Description Certificate of Incorporation, as amended.Filed as Exhibit4.2 to Registrant’s registration statement (File No.333-39113) and incorporated herein by reference. By-Laws, as amended.Filed as Exhibit3.2 to Registrant’s Form8-K filed with the SEC on December18, 2007 (File No. 001-09335) and incorporated herein by reference. Opinion of Vedder Price P.C.* Consent of Ernst& Young LLP.* Consent of Vedder Price P.C. (included in Exhibit5.1). Power of Attorney (included on the attached signature page). Schawk, Inc. 2006 Long-term Incentive Plan.Included as AnnexA to Registrant’s Proxy Statement for the 2006 Annual Meeting of Stockholders as filed with the SEC on April21, 2006 and incorporated herein by reference. Amendment of the Schawk, Inc. 2006 Long-term Incentive Plan.Included as AppendixA to Registrant’s Proxy Statement for the 2012 Annual Meeting of Stockholders, as filed with the SEC on April17, 2012 and incorporated herein by reference. * Filed herewith. Item 9. Undertakings The Registrant hereby undertakes (a)to file, during any period in which offers or sales are being made, a post-effective amendment to this Registration Statement: (i)to include any prospectus required by section 10(a)(3) of the Securities Act; (ii)to reflect in the prospectus any facts or events arising after the effective date of the Registration Statement (or the most recent post-effective amendment thereof) which, individually or in the aggregate, represent a fundamental change in the information set forth in the Registration Statement; and (iii)to include any material information with respect to the plan of distribution not previously disclosed in the Registration Statement or any material change to such information in the Registration Statement; provided, however, that clauses(i) and (ii) do not apply if the information required to be included in a post-effective amendment by those clausesis contained in periodic reports filed with or furnished to the 3 SEC by the Registrant pursuant to Section13 or Section15(d) of the Exchange Act that are incorporated by reference in the Registration Statement; (b)that, for the purpose of determining any liability under the Securities Act, each such post-effective amendment shall be deemed to be a new registration statement relating to the securities offered therein, and the offering of such securities at that time shall be deemed to be the initial bona fide offering thereof; and (c)to remove from registration by means of a post-effective amendment any of the securities being registered which remain unsold at the termination of the offering. The undersigned Registrant hereby undertakes that, for purposes of determining any liability under the Securities Act of 1933, each filing of the Registrant’s annual report pursuant to Section13(a) or 15(d) of the Exchange Act that is incorporated by reference in the Registration Statement shall be deemed to be a new registration statement relating to the securities offered therein, and the offering of such securities at that time shall be deemed to be the initialbona fideoffering thereof. Insofar as indemnification for liabilities arising under the Securities Act of 1933 may be permitted to directors, officers and controlling persons of the Registrant pursuant to the foregoing provisions, or otherwise, the Registrant has been advised that in the opinion of the Securities and Exchange Commission such indemnification is against public policy as expressed in the Act and is, therefore, unenforceable.In the event that a claim for indemnification against such liabilities (other than the payment by the Registrant of expenses incurred or paid by a director, officer or controlling person of the Registrant in the successful defense of any action, suit or proceeding) is asserted by such director, officer or controlling person in connection with the securities being registered, the Registrant will, unless in the opinion of its counsel the matter has been settled by controlling precedent, submit to a court of appropriate jurisdiction the question whether such indemnification by it is against public policy as expressed in the Act and will be governed by the final adjudication of such issue. 4 SIGNATURES Pursuant to the requirements of the Securities Act of 1933, the Registrant certifies that it has reasonable grounds to believe that it meets all of the requirements for filing on Form S-8 and has duly caused this Registration Statement to be signed on its behalf by the undersigned, thereunto duly authorized, in the City of Des Plaines, State of Illinois, on March7, 2013. SCHAWK, INC. By: /s/Timothy J. Cunningham Timothy J. Cunningham Executive Vice President and Chief Financial Officer POWER OF ATTORNEY KNOW ALL MEN BY THESE PRESENTS, that each person whose signature appears below constitutes and appoints Timothy J. Cunningham and A. Alex Sarkisian, and each of them, as his true and lawful attorney-in-fact and agent, with full power of substitution and resubstitution for him and in his name, place and stead, in any and all capacities, to sign any and all amendments (including post-effective amendments) to this Registration Statement, and to file the same, with all exhibits thereto, and other documents in connection therewith, with the Securities and Exchange Commission, granting unto said attorney-in-fact and agent full power and authority to do and perform each and every act and thing requisite and necessary to be done in and about the premises, as fully to all intents and purposes as he might or could do in person, hereby ratifying and confirming all that said attorney-in-fact and agent or his substitute may lawfully do or cause to be done by virtue hereof. Pursuant to the requirement of the Securities Act of 1933, this amendment to the registration statement has been signed by the following persons in the capacities and on the date indicated. Name Title Date /s/Clarence W. Schawk Clarence W. Schawk Chairman of the Board March7, 2013 /s/David A. Schawk David A. Schawk Chief Executive Officer and Director (principal executive officer) March7, 2013 /s/A. Alex Sarkisian A. Alex Sarkisian Senior Executive Vice President and Director March7, 2013 /s/Timothy J. Cunningham Timothy J. Cunningham Executive Vice President and Chief Financial Officer (principal financial officer) March7, 2013 5 /s/John B. Toher John B. Toher Vice President and Corporate Controller (principal accounting officer) March7, 2013 /s/John T. McEnroe John T. McEnroe Director March7, 2013 /s/Leonard S. Caronia Leonard S. Caronia Director March7, 2013 /s/Patrick J. O’Brien Patrick J. O’Brien Director March7, 2013 /s/Hollis W. Rademacher Hollis W. Rademacher Director March7, 2013 /s/Michael G. O’Rourke Michael G. O’Rourke Director March7, 2013 /s/Stanley N. Logan Stanley N. Logan Director March7, 2013 6 EXHIBITINDEX Exhibit Number Description Certificate of Incorporation, as amended.Filed as Exhibit4.2 to Registrant’s registration statement (File No.333-39113) and incorporated herein by reference. By-Laws, as amended.Filed as Exhibit 3.2 to Registrant’s Form 8-K filed with the SEC on December 18, 2007 (File No. 001-09335) and incorporated herein by reference. Opinion of Vedder Price P.C.* Consent of Ernst& Young LLP.* Consent of Vedder Price P.C. (included in Exhibit5.1). Power of Attorney (included on the attached signature page). Schawk, Inc. 2006 Long-term Incentive Plan.Included as AnnexA to Registrant’s Proxy Statement for the 2006 Annual Meeting of Stockholders as filed with the SEC on April21, 2006 and incorporated herein by reference. Amendment of the Schawk, Inc. 2006 Long-Term Incentive Plan.Included as AppendixA to Registrant’s Proxy Statement for the 2012 Annual Meeting of Stockholders, as filed with the SEC on April17, 2012 and incorporated herein by reference. * Filed herewith.
